Appeal from an order of the Supreme Court, Jefferson County (Hugh A. Gilbert, J.), entered June 16, 2008 in a proceeding pursuant to CPLR article 78. The order settled the record on the appeal taken from the judgment entered August 27, 2007.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Wind Power Ethics Group (WPEG) v Zoning Bd. of Appeals of Town of Cape Vincent (60 AD3d 1282 [2009]). Present — Hurlbutt, J.P., Smith, Fahey, Peradotto and Pine, JJ.